Citation Nr: 1624997	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic low back strain with degenerative disc disease.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include delusional disorder persecutory type also claimed as depressive reaction with inadequate personality.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970 and August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2007, the RO denied, in pertinent part, the Veteran's claim for a higher rating for his service-connected back disability.  The Veteran filed a notice of disagreement dated in August 2008, and the RO issued a statement of the case dated in October 2010.  The Veteran filed a substantive appeal in December 2010.

In a form submitted with his December 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Board in Washington, DC. In an April 2011 letter, the Board informed the Veteran that his hearing was scheduled for May 2011.  In a May 2011 letter from the Veteran's representative, the Veteran requested to reschedule the Board hearing due to illness.  In a June 2011 letter, the Board informed the Veteran that his new hearing was scheduled for August 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his request for a hearing in connection with the claim for an increased rating for his low back disability is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Separately, in January 2012, the RO denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.  The Veteran filed a notice of disagreement dated in April 2012, and the RO issued a statement of the case dated in March 2014.  The Veteran filed a substantive appeal in May 2014.  



The claim for an increased rating for the Veteran's service-connected back condition was remanded in April 2013 and August 2015. 

The issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the appeal period, the Veteran's chronic low back strain has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees even when considering the effects of pain and flare-ups, and has not been manifested by favorable ankyloses of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for chronic low back strain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In a March 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations dated in April 2007, October 2008, April 2013, and November 2015 in connection with the claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned findings based on a review of the relevant evidence. 

The Board also notes that this matter was remanded in April 2013 and August 2015 in order to afford the Veteran additional examinations in connection with his back claim.  These requests were met in April 2013, November 2015, and January 2015 VA examinations and opinions.  As the examinations provided for the Veteran, taken together, are adequate to decide the claim, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim (March 2007) for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record. Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F. 3d 1298, 1302 (Fed. Cir. 2007).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims of increased disability ratings for a low chronic back strain with degenerative disc disease. 

The Veteran is currently assigned a 20 percent disability rating for a chronic low back strain for the appeal period, which is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-42. 

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 265; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating requires forward flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003). 

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected chronic low back strain.

The evidence in this case consists of outpatient treatment records, VA examinations and opinions dated in April 2007, October 2008, April 2013, and November 2015, and statements submitted by the Veteran in connection with the claim.  

On VA examination in April 2007, the examiner noted no complaints of radiating pain with movement, no muscle spasms, and no tenderness of the paraspinous muscles.  Posture was within normal limits, gait was within normal limits, and the Veteran did not require any assistive devices for walking.  Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent and there was no tenderness noted.  The examiner found that there was ankylosis of the lumbar spine at L5, S1.  Straight leg test was positive on the left and on the right, and there were diminished lower extremity reflexes.  The examiner noted evidence of intervertebral disc syndrome involving the sciatic nerve and that that the curvature of the spine was abnormal with scoliosis to the right.  Range of motion testing indicated limitation of motion due to pain with flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion each to 15 degrees, and right and left rotation each to 10 degrees.  Weakness, lack of endurance, or incoordination did not impact the range of motion following repetitive use.  The condition did not cause any bowel or bladder dysfunction.  Although pain and fatigue impacted the range of motion following repetitive use, the examiner did not provide the additional limitation in degrees and therefore the Veteran was scheduled for a follow up examination.  However, the Veteran failed to report for that examination.

The Veteran was afforded an additional examination in October 2008, the examiner diagnosed the Veteran with chronic low back strain with degenerative disc disease.  The Veteran reported symptoms that included stiffness and loss of bladder control.  He reported no numbness and loss of bowel control, but did report pain that travelled down both legs and could be elicited by physical activity and stress.  This was relieved by rest and by swimming.  The Veteran could function with medication.  When asked what of any given month or week did the Veteran experience pain his back, the Veteran stated one to two.  The Veteran reported that the condition had not resulted in any incapacitation.  Functional impairments included not being able to bend over to touch toes and stiffness.  On examination there was no evidence of radiating pain on movement or muscle spasm.  There was tenderness noted on examination, described as over the lower back in the L3-4 L 4-5 region.  There was negative straight leg raising test on the right, negative straight leg raising test on the left, and no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 80 degrees with painful motion at 70 degrees, extension to 30 degrees with painful motion at 25 degrees, right lateral flexion to 30 degrees left lateral flexion to 30 degrees right rotation to 30 degrees with painful motion, and left rotation to 30 degrees.  Normal range of motion for the lumbar spine was noted to be flexion to 90 degrees, extension to 30 degrees, left and right rotation to 30 degrees each, and left and right lateral flexion to 30 degrees each.  Combined range of motion was 230 degrees.  The joint function of the spine was additionally limited by pain (the major functional impact), but was not additionally limited by the following after repetitive use:  fatigue, weakness, lack of endurance, and incoordination.  The examiner specifically found, with the foregoing findings, that there was no additional limitation in degree.  The Veteran's neurological examination was indicated to be normal with no radiculopathy, and there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner stated that examination findings showed a markedly obese male who moved without evidence of gross joint pathology but as would be expected for a person that was overweight. 

On examination in April 2013, the Veteran was diagnosed with degenerative arthritis, degenerative disc disease, and lumbar strain.  The Veteran's claims file was reviewed for the examination and report.  The Veteran described continuous low back pain of varying degrees of a dull nature which seemed to improve with swimming and stretching.  There was occasional sharp increase of pain which sometimes woke the Veteran during the night. The Veteran reported that he intermittently used a heating pad for his back, and indicated that he would take Tylenol perhaps one day per week.  Range of motion testing indicated 60 degrees forward flexion, 15 degrees extension, 20 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  The Veteran was able to complete repetitive use testing and did not have any additional loss of range of motion.  The examination report indicated that the lumbar spine disability impacted the Veteran's ability to work, allowing him only occasional light amounts of lifting, bending, or twisting at the waist as tolerated, with the ability to sit and rest as needed.

Finally, the Veteran was examined in November 2015.  The Veteran's entire file was reviewed. The Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran reported that  "it hurts once in a while" and related some confusion at why he was being examined, claiming that his back was already "taken care of."  The Veteran indicated that he thought that he was there for his stress (a psychiatric claim).  The Veteran described intermittent lower back pain of varying degrees, from dull aching to a sharp pain located at his belt line, non-radiating.  He reported that this was usually relieved by the use of apap, heating pad and stretching.  He had lower back pain every morning upon awakening, but indicated that after about an hour or so it would go away.  The Veteran stated that he used to swim and stretch, but that he had been too busy fighting the VA.  The Veteran did not report flare-ups of the thoracolumbar spine and did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use. Range of motion was indicated to be abnormal with forward flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner explained that the Veteran's range of motion was abnormal due to body habitus (abdominal girth) that prevented a complete range of motion testing.  Discomfort was noted during forward flexion at 60 degrees.  However abnormal range of motion itself did not contribute to a functional loss, there was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, and the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner stated that, with respect to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, that he was unable to say without mere speculation, as the veteran was not actively experiencing a flare-up at the time of the examination, and the examination was being conducted within a limited time frame.  The was no guarding or muscle spasm of the thoracolumbar spine, muscle strength was normal with no atrophy.

Neurological examination was normal with no radicular pain or any other signs or symptoms due to radiculopathy, no ankylosis, and no other neurologic abnormalities or findings related to a thoracolumbar spine, such as bowel or bladder problems.  There was also no intervertebral disc syndrome (IVDS) or episodes requiring bed rest.  The Veteran was noted to use a back brace only when his back hurt.  Arthritis was documented.  The Veteran's back disability was noted to impact his ability to work, in that the Veteran reported that he was unable to stand or sit for periods longer than 60 minutes at one time. He was able to drive and shop for himself, and the Veteran stated that he was able to manage his ADL's and his apartment tidiness.

An additional November 2015 opinion stated that the examiner was unable to opine on the previous examinations or regarding whether it was at least as likely as not that painful motion shown during the April 2007 examination resulted in functional loss that limited the Veteran's forward flexion to 30 degrees or less, when taking into consideration the effects of pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use. 

The Veteran's outpatient records were also reviewed, but did not contain evidence indicating symptoms worse than recorded in the examination reports detailed above.  In this regard, the Board notes that May and June 2009 VA treatment records showed severe intervertebral osteochondrosis at LS/S1 with milder degenerative changes.  An MRI showed lumbar and thoracic vertebral heights were preserved.  There was disc height and signal loss present.  Degenerative changes were most severe at L5 to S1.  At L2 to L3 and L4 to L5 there was bilateral facets disease.  L5 to S1 showed severe disc height loss with lateral spurring with mild bilateral
facet disease.  The Veteran was diagnosed with lumbar degenerative changes mild from L1 to L4 with moderate disease at L5 to S1. Treatment reports indicated that the Veteran received  physical therapy was treated with a TENS unit and cold packs for pain management.  An October 2009 treatment report also showed that the Veteran was attending water therapy four times per week.  Examination revealed range of motion was decreased on forward flexion with the fingertips reaching the level of the mid-leg.  There was some increased low back pain at the end of forward flexion.  Right and left lateral bending and extension were also mildly decreased with increased back pain.  Subsequent treatment records revealed that the Veteran was seen for complaints of low back pain.  An April 2013 treatment note indicated ongoing physical therapy for lumbago with a prescription for a back brace.  Pain was indicated to be approximately 4/10.

After a review of the evidence of record, the Board finds that the Veteran's chronic low back strain symptoms most nearly approximate the criteria for a 20 percent rating under the general rating formula throughout the appeal period.  The next-higher disability evaluation of 40 percent requires symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence reflects that the symptoms did not more nearly approximate forward flexion of 30 degrees or less even taking into consideration pain, repetitive testing or upon flare-ups.  The April 2007 examination indicated the most restrictive range of motion testing with forward flexion of 40 degrees and an indication that pain and fatigue had impacted the range of motion following repetitive use.  Since the examiner did not provide the additional limitation in degrees, the Veteran was asked to report for additional examination for which he failed to report.  As such, any findings that might have indicated limitation of motion less than 30 degrees due to pain and fatigue cannot be considered.  Additionally, while the April 2007 examiner indicated ankylosis at L5, S1, this does not indicate favorable ankylosis of the entire thoracolumbar spine and no other VA examiner has found ankylosis on this case.  Taken together, the evidence does not demonstrate symptoms warranting a higher evaluation at this time.  

When applying the DeLuca criteria to the Veteran's claim, the evidence of record also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent.  The evidence of record demonstrates that the Veteran suffers some pain on movement, less movement than normal, and some interference with sitting and standing.  However, according to the examination findings, the Veteran had no additional limitation of motion due to pain and that, while there was pain, repetitive or extended use of the lumbosacral spine did not result in additional limitations of function or motion due to weakness, instability, fatigability or incoordination, or result in any loss of excursion from the baseline function.  Moreover, the Veteran did not describe flare-ups of such a significant degree that they would result in additional limitation that would more nearly approximate the flexion to 30 degrees or less under the rating formula, given that the range of motion figures throughout the appeal period showed flexion between 40 and 80 degrees.  In addition, on the November 2015 VA examination, the Veteran did not report flare-ups and did not report having functional loss or functional impairment of the thoracolumbar spine due to repetitive use. 

Therefore, these symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling.  A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence, considered in totality, demonstrates that a 20  percent disability rating is appropriate in this case. 

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  The evidence, however, does not indicate that any diagnosed IVDS resulted in any medical treatment for any prolonged episode or that the Veteran had been prescribed bed rest.  The record contains no evidence suggesting that the Veteran suffered from incapacitating episodes totaling at least 4 weeks in the past 12 months due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted. 

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the General Rating Formula for Disease and Injuries of the Spine.  In this regard, the Board notes that the Veteran has been separately service-connected for left and right lower extremity radiculopathy, as associated with the Veteran's back condition.  The evidence also indicates no diagnosed blower or bladder dysfunction related to the Veteran's back condition.  In this regard, the Board notes that the Veteran reported loss of bladder control in the October 2008 VA examination report.  However, the examiner did not diagnose the Veteran with a bladder condition as related to the Veteran back.  The Board also notes that none of the other examiners have found diagnosed a bladder condition as related to the Veteran's back disability.  Although the Veteran is competent to report loss of bladder control, the question of whether such loss is due to the service connected low back disability is a complex medical one as to which the lack of diagnosis by the trained health care providers is of greater probative weight than the Veteran's lay statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 20 percent for a chronic low back strain must be denied.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321.

The analytical steps necessary to determine whether referral for extra-schedular consideration is warranted are set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected chronic low back strain include limitation of motion, pain, and some stiffness and interference with sitting and standing.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms, which are consequences of pain, stiffness, and aching, even though they are not specifically listed.  Thus, a remand for referral for consideration of an extra-schedular rating is not warranted for this claim. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384  (Fed. Cir. 2001).  The Veteran has not contended that his back disability renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  Rather, the April 2013 and November 2015 VA examination reports indicated that the lumbar spine disability impaired the ability to work, but not that it prevented him from securing or following substantially gainful employment.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

An evaluation in excess of 20 percent for chronic low back strain with degenerative disc disease is denied. 


REMAND

In the Veteran's May 2014 substantive appeal with respect to his application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, he requested a videoconference hearing before the Board at the local Regional Office.  38 C.F.R. § 20.703.  The Veteran has yet to be afforded a hearing on this issue.  As such, this matter must be remanded.

The Board notes that, although the RO reopened the claim and denied it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issue has thus been characterized as whether new and material evidence has been received to reopen the claim on the title page.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference in connection with his application to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


